COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                            No. 08-18-00122-CV
                                                 §
 SOUTHWEST REGION                                            AN ORIGINAL PROCEEDING
 CONFERENCE ASSOCIATION OF                       §
 SEVENTH-DAY ADVENTISTS,                                             IN MANDAMUS
 NICHOLAS HERRERA, CALVIN                        §
 WATKINS, STEPHEN BROOKS,
 PHILIP PALMER, SAMUEL GREEN,                    §
 TERRELL MCCOY, AND NANCY
 JONES,

 RELATORS

                                  MEMORANDUM OPINION

       Relators, Southwest Region Conference Association of Seventh-Day Adventists, Nicholas

Herrera, Calvin Watkins, Stephen Brooks, Philip Palmer, Samuel Green, Terrell McCoy, and

Nancy Jones, filed a mandamus petition against the Honorable Sergio H. Enriquez, Judge of the

448th District Court of El Paso County, Texas, to challenge Respondent’s orders denying their

special exceptions and their motions to dismiss for lack of standing and jurisdiction. The petition

for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The
burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus record and the petition, we conclude that

Relators have failed to show they are entitled to mandamus relief. Accordingly, we deny the

petition for writ of mandamus.



September 12, 2018
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-